OTIS, District Judge.
It is provided in Rule 49(b), Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, that: “When the answers [to interrogatories submitted to the jury] are consistent with each other but one or more is inconsistent with the general verdict, the court may direct the entry of judgment in accordance with the answers, notwithstanding the general verdict * *
*203The present motion is overruled for two reasons. 1. The answers are not inconsistent with the general verdict. The verdict was for plaintiff. The answers are for plaintiff. While the answers (if corroborated by other answers to interrogatories not put) might have suggested a larger verdict, that is not such an inconsistency as the Rule contemplates. What the Rule contemplates is an answer wholly incompatible with the verdict. 2. The answers do not cover every essential element of the case and hence furnish an insufficient base for judgment for plaintiff, if the verdict for plaintiff is set aside.
For these reasons the motion is overruled. Exception to plaintiff. If neither reason is good the Court of Appeals, of course, may remand with direction to sustain the motion.
Overruled. So ordered.